Case 8:21-mj-01148-TGW Document 15 Filed 02/23/21 Page 1 of 6 PagelD 106

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
UNITED STATES OF AMERICA
V. CASE No. 8:21-mj-1148-TGW
GRAYDON YOUNG
ORDER OF DETENTION

 

THIS CAUSE came on to be heard at the time of the defendant’s
detention hearing. For the following reasons, the defendant should be
detained without bail.

The defendant has been indicted in five counts of a six-count
indictment which charges him with offenses related to conspiring to obstruct,
and the obstruction of, Congress’s certification of the Electoral College vote,
in violation of 18 U.S.C. 371, 1512(c) (2), 2; 1752(a)(1); 1512(c)(1), 1361, 2.
Count Three of the indictment creates a rebuttable presumption that no
condition of release, or combination of conditions of release, will reasonably

assure the appearance of the defendant, or the safety of the community, if there
Case 8:21-mj-01148-TGW Document 15 Filed 02/23/21 Page 2 of 6 PagelD 107

is probable cause to believe that the defendant committed that offense. 18
U.S.C. 3142(e)(3\(C).'

By virtue of the indictment returned against the defendant,
probable cause has been established to believe that the defendant committed
the offenses alleged in the indictment. Accordingly, there is a rebuttable
presumption that no condition of release will reasonably assure the appearance
of the defendant or the safety of the community.

The government requested that the defendant be detained as a
threat to flee and a danger to the community. The defendant concedes that
there is a rebuttable presumption as to count three of the indictment, but
contends that he has rebutted the presumption.

Defense counsel argued that the defendant is not a threat to flee
because of his significant ties to this area, including ownership of a business

with his wife, and the presence of immediate and extended family in the area.

 

1 Count three of the indictment charges the defendant with destruction of Government
property in excess of $1000, in violation of 18 U.S.C. 1361.

Section 3142(e)(3) (C) of Title 18 states that the rebuttal presumption applies when
there is probable cause to believe that the person committed an offense listed in 18 U.S.C.
2332b(g)(5)(B) for which there is a maximum term of imprisonment of 10 years or more.
Section 2332b(g)(5)(B) lists federal crimes of terrorism, including the violation of §136],
and section 1361 proscribes a maximum term of 10 years if the property damage exceeded
the sum of $1,000.

2-
Case 8:21-mj-01148-TGW Document 15 Filed 02/23/21 Page 3 of 6 PagelD 108

Because the defendant has strong ties to this area, and | the government’s
contention that he is a threat to flee because the defendant owns rental property
in Tennessee is unpersuasive, I find that the defendant has rebutted the
presumption that he is a threat to flee.

However, the defendant has not rebutted the presumption that
there are no conditions of release that will reasonably assure the safety of the
community. As I stated at the hearing, the attack on the Capitol by the Oath
Keepers organization, of which the defendant was a member and participated
in, was inconceivable tome. At the hearing, the defendant attempted to rebut
the presumption that he is a danger to the community by arguing that he was
“duped” into joining the Oath Keepers, and that his role in the Capitol rioting
was limited. More specifically, the defendant argued that he was unaware of
the organization’s nefarious purpose when he joined Oath Keepers and was
duped into participating in the attack on the Capitol.

However, the government’s presentation refuted the defendant’s
contention. Thus, the government represented that, on January 4, 2021, two
days before the incident at the Capitol, the defendant had forwarded to his

sister (whom he had encouraged to join the Oath Keepers) an email from the

3+
Case 8:21-mj-01148-TGW Document 15 Filed 02/23/21 Page 4 of 6 PagelD 109

Oath Keepers founder which stated, among other things, that, “patriots you
must prepare yourself for whatever may come” and “prepare your mind, body
and spirit for battle.” Additionally, after the defendant joined Oath Keepers,
and about two weeks before the attack on the Capitol, the defendant sought
military-type training, which he also recommended to the Oath Keepers.
When the defendant and co-conspirators subsequently appeared at the Capitol
on January 6, 2021, they were wearing paramilitary battle gear and protective
equipment (including tactical helmets and goggles), These circumstances are
not indicative of an intent to peacefully protest. They indicate intentional
preparation for violence.

Moreover, following the incident at the Capitol, the defendant
posted on his Facebook account that “We stormed and got inside.” ‘This
posting does not suggest that the defendant was someone who was duped into
participating in nefarious conduct. There was no expression of regret or
remorse; to the contrary, the posting suggests that the defendant believed the
group had been successful in achieving their goals.

_ In sum, these circumstances refute the defendant’s argument that

he was unaware of the Oath Keepers nefarious intent and that he was

4-
Case 8:21-mj-01148-TGW Document 15 Filed 02/23/21 Page 5 of 6 PagelD 110

essentially “duped” into following the organization’s plans. Rather, this
evidence indicates that the defendant’s conduct was intentional and
purposeful.

Furthermore, although the defendant argues he played a limited
role in this incident, the indictment allegations do not indicate that the
defendant played a minor role. Although the defendant argues that the
circumstances can be viewed another way, that it is an argument for the jury.
Consequently, the defendant has not rebutted the presumption that he is a
danger to the community.

Finally, I have no basis upon which to fashion conditions of
release to reasonably protect the community from danger presented by the
defendant. Thus, because this attack was inconceivable to me, I cannot
fashion conditions of release that will reasonably protect the community from
other inconceivable danger created by the defendant. Notably, defense
counsel did not offer at the hearing a specific proposal for the defendant's
release.

It is, therefore, upon consideration,

ORDERED:
Case 8:21-mj-01148-TGW Document 15 Filed 02/23/21 Page 6 of 6 PagelD 111

1. That defendant GRAYDON YOUNG shall be DETAINED
without bail.

2. That the defendant is hereby COMMITTED to the custody
of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal.

3. That the defendant shall be afforded reasonable opportunity
for private consultation with counsel.

4. That the person in charge of the corrections facility in which
the defendant is confined shall deliver the defendant to the United States
Marshal for the purpose of appearing in court,

DONE and ORDERED at Tampa, Florida, this TF Gay of

January, 2021.

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

 
